Citation Nr: 1748212	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  06-33 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to August 1992 with additional service in the Army Reserve and National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran presented testimony at a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board in September 2009; a transcript of the hearing is associated with the record.  

In April 2010, July 2011, March 2015, and September 2016 decisions, the Board remanded the claim for additional development.  The September 2016 Board decision granted service connection for posttraumatic stress disorder (PTSD), and that matter is no longer before the Board.  

A September 2017 letter informed the Veteran that the VLJ who conducted the September 2009 hearing is unavailable to participate in a decision on his appeal.  He was offered another hearing before a different VLJ and notified that if he did not respond with a request within 30 days, it would be assumed he did not want another hearing.  He did not respond, and the case has been reassigned to the undersigned for the purposes of this decision.


FINDING OF FACT

The Veteran's bilateral eye disability, to include glaucoma, cataracts, and dry eyes, did not manifest during his active duty military service; is not otherwise related to an event or injury in service; and was not caused or aggravated by his service-connected meningitis or migraines.


CONCLUSION OF LAW

The criteria for service connection for a bilateral eye disability, to include glaucoma, cataracts, and dry eyes, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

In June 2016 written argument, the Veteran's representative contended an October 2015 VA examination and opinion was not adequate because the examiner failed to provide rationale to support her opinion.  However, in September 2016, the Board remanded the matter, in part, to obtain a new, adequate etiology opinion.  An additional VA opinion was obtained in January 2017.  The examiner reviewed the Veteran's claims file, including his service treatment records (STRs) and post-service treatment records, and responded to the questions posed by the Board's remand.  The examination and opinion are, therefore, adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes the Veteran has argued his eye disability is secondary to his service-connected residuals of meningitis and migraines as a residual of meningitis, but as will be further explained below, visual symptoms associated with the service-connected meningitis and migraines are encompassed in the assigned ratings, and the evidence does not indicate the Veteran has a separate eye disability that may be related to the service-connected residuals of meningitis or migraines.  Therefore, even the low threshold standard (as to when an examination is needed) endorsed by the U.S. Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met and an opinion regarding whether an eye disability is secondary to the service-connected residuals of meningitis or migraines is not required.  See 38 C.F.R. § 3.159(c)(4).
Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria, Factual Background, and Analysis

The Veteran contends his bilateral eye disability is related to service or his service-connected meningitis and migraines.  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: a present claimed disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection is also warranted for a disability that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The elements of a successful secondary service connection claim are evidence: (1) of a disability for which service connection is sought; (2) of a disability that is already service connected; and (3) that the service-connected disability caused or aggravated the disability for which service connection is sought.

The determination as to whether these requirements are met is based on analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The January 2017 VA eye examination report and various treatment records reflect diagnoses of glaucoma, cataracts, and dry eyes.  Therefore, the record reflects the Veteran has diagnoses of a bilateral eye disability, and the first element of the claim for service connection has been met. 

What remains to be established is that the Veteran's eye disability is related to his period of active duty service or a service-connected disability.  

The Veteran's STRs show he complained of left eye irritation for three months in 1980.  A cyst was removed from his left eye in 1980.  There were no noted complications.  He reported his eyes occasionally became watery while reading on a July 1983 medical history report.  In March 1984, he complained of headaches with pain behind the left eye.  His eyes were clinically evaluated as normal on July 1983, June 1988, and July 1992 examinations.  

A February 1993 VA general examination report notes an examination of the Veteran's eyes did not reveal any abnormalities.  

On an April 1998 report of medical history, the Veteran reported he did not have any eye trouble.

October 2000 and December 2001 VA treatment records note examinations of the eye were normal.  A February 2003 VA treatment record notes the Veteran complained of eye pain and sensitivity to light.  A July 2004 treatment record notes he had blurred vision and photophobia with headaches.  In August 2004, he complained of a decrease in vision.  In March 2005, he complained of poor vision with his headaches.  The treating physician opined the blurry vision was likely secondary to his headaches.  In May 2005, he complained his eyes were dry in the morning.  A June 2005 VA treatment record notes he reported his eyes were dry and red and had a foreign body sensation.  Bilateral pinguecula was noted on examination.  An August 2006 ophthalmology treatment record notes he reported blurred vision with migraine headaches.  On examination, there were no angle closure episodes.  Incipient cataracts were found in both eyes.  He complained of poor vision in May 2007.  A June 2007 ophthalmology treatment record notes suspected glaucoma was assessed.  

On August 2007 VA eye examination, primary open angle glaucoma was diagnosed.  The Veteran reported that his vision was occasionally blurry and that he sometimes has itching of his eyes during allergy season.  Visual fields were within normal limits.  The examiner noted he had a pterygium removed from his left eye in 1980 with no complications, but did not provide a nexus opinion.

At the September 2009 Board hearing, the Veteran asserted his eye disability is related to his service-connected meningitis and migraines caused by the meningitis.  He reported his vision became blurry when he had migraine headaches.  He also reported he had a left eye surgery in service that caused his vision to deteriorate.  

On October 2015 VA examination, preglaucoma and cataracts were diagnosed.  The examiner noted the preglaucoma was diagnosed in approximately 2002 and the cataracts were diagnosed in 2006.  The examiner opined that it was not likely that either of those conditions were incurred in service or were related to service, but did not provide any rationale for the opinion.  

On January 2017 VA examination, preglaucoma, cataracts, and dry eyes were diagnosed.  The examiner opined it is less likely than not that the glaucoma is related to service because there was not a history of trauma or optic nerve disease in service.  She noted his symptoms were consistent with hereditary glaucoma.  The examiner also opined the cataracts are not related to service because they appeared to be age-related and not traumatic in nature.  She also opined his reported eye dryness was not related to cyst removal, which occurred 37 years prior to the examination.  She opined the in-service cyst removal is not related to any of the current disabilities.      

A preponderance of the evidence is against finding that the Veteran's current eye disabilities, including glaucoma, cataracts, and dry eyes, manifested in service or are otherwise related to service.  The August 2007 VA examiner opined the removal of the eye cyst in service did not have any complications.  The January 2017 VA examiner opined each individual current eye disability was not related to service, to include the removal of a cyst therein.  The Board places substantial weight of probative value on the January 2017 opinion because the examiner provided rationale that reflects knowledge of the Veteran's history and medical records.  There is also no contrary opinion of record on this aspect of the claim.  In summary, the diagnosed eye disabilities cannot be found to have been incurred during active duty service, and a preponderance of the evidence is against the direct theory of entitlement to service connection.

The Veteran has alternatively alleged his diagnosed eye disabilities are related to his service-connected meningitis and migraines.   

As explained above, the record clearly reflects the Veteran has a current diagnosis of an eye disability.  Additionally, the evidence shows the Veteran is service-connected for residuals of meningitis and migraines as a residual of meningitis.  See June 1993 and July 2006 rating decisions.  The Veteran is also service-connected for posttraumatic stress disorder, chronic myalgia and myopathy of the upper extremities, peripheral neuropathy of the lower extremities, tinnitus, bilateral pes planus, neck pain, hammer toes of the left and right feet, an umbilical hernia, hallux valgus of the left foot, and insomnia; however, neither the Veteran nor his representative has indicated that his eye disability is caused or aggravated by these disabilities and the record does not otherwise raise such a theory.  Therefore, the Board will only discuss the residuals of meningitis and migraines while considering a secondary service connection theory of entitlement. 

The key inquiry in this case is whether the Veteran's service-connected residuals of meningitis or migraines caused or aggravated his eye disability.

A preponderance of the evidence is against the secondary service connection theory of entitlement.  To the extent the Veteran experiences photophobia and blurred vision during his service-connected migraines, such symptoms are encompassed in the assigned rating for that disability.  See July 2006 and December 2007 rating decisions.  To separately grant service connection for these symptoms as an eye disability would violate the rule against pyramiding under 38 C.F.R. § 4.14.  Furthermore, there is no medical evidence of record linking a current diagnosed eye disability, including glaucoma, cataracts, and dry eyes, as opposed to visual symptoms, to the service-connected residuals of meningitis or migraines.  While June 2006, August 2007, and June 2008 VA examiners noted he experienced visual disturbances prior to and during his migraines, they did not suggest that a separate eye disability was caused or aggravated by the meningitis or migraines.  In summary, a preponderance of the evidence is against the secondary theory of service connection.

The Board has considered the Veteran's own assertions that his eye disability, to include glaucoma, cataracts, and dry eyes, is related to service or his service-connected meningitis and migraines.  However, as a layperson, he is not competent to opine regarding the etiology of his eye disability, as that is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In summary, a preponderance of the evidence is against all theories of entitlement alleged by the Veteran or raised by the record.  The claim of service connection for an eye disability, to include glaucoma, cataracts, and dry eyes, is denied based on consideration of the theories of entitlement to direct and secondary service connection.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for service connection, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a bilateral eye disability, to include glaucoma, cataracts, and dry eyes, is denied.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


